 DECISIONS OF NATIONAL LABOR RELATIONS BOARDITT Lighting Fixtures, Division of ITT Corporationand International Union, United Automobile,Aerospace and Agricultural Implement Workersof America, UAW. Case 26-CA-8050September 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on September 20, 1979, byInternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica, UAW, herein called the Union, and dulyserved on ITT Lighting Fixtures, Division of ITTCorporation, herein called Respondent, the Gener-al Counsel of the National Labor Relations Board,by the Regional Director for Region 26, issued acomplaint on October 2, 1979, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 10,1979, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about August 6, 1979, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On October 9, 1979, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On December 3, 1979, counsel for the GeneralCounsel filed directly with the Board a motion en-titled "Motion to Transfer Case to the Board andfor Summary Judgment." On December 18, 1979,the General Counsel moved to withdraw themotion because of the Board's pending review ofthe Regional Director's Decision in Case 26-RC-The certification was issued following an election conducted by theBoard in Case 26-RC-5908. Official notice is taken of the record in therepresentation proceeding, Case 26-RC-5908, as the term "record" is de-fined in Secs. 102.68 and 102.69(g) of the Board's Rules and Regulations,Series 8, as amended. See LTV Electroystems, Inc., 166 NLRB 938(1967), enfd. 388 F.2d 683 (4th Cir. 1968); Golden Age Beverage Co., 167NLRB 151 (1967), enfd. 415 F.2d 26 (5th Cir. 1969); Inrertype Co. v. Pen-ello, 269 F.Supp. 573 (D.C.Va. 1967); Follett Corp., 164 NLRB 378(1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of the NLRA, asamended.252 NLRB No. 465908. On December 18, 1979, the Board grantedthe General Counsel's motion to withdraw the"Motion to Transfer Case to the Board and forSummary Judgment," and referred the case to theRegional Director for Region 26 for further appro-priate action. On May 9, 1980, the Board issued itsDecision on Review in Case 26-RC-5908,2affirm-ing and adopting the Certification of Representa-tive issued by the Regional Director in his supple-mental decision of July 10, 1979. Thereafter, onJune 23, 1980, the General Counsel filed a motionentitled "Motion to Re-File Motion to TransferCase to Board and for Summary Judgment," withexhibits attached, alleging, inter alia, that by letterof June 3, 1980, Respondent refused to bargainwith the Union. Subsequently, on June 30, 1980,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent assertsthat the Regional Director's certification of a unitincluding certain employees classified as groupleaders is erroneous inasmuch as all of its groupleaders are supervisors within the meaning of Sec-tion 2(11) of the Act. Respondent admits in itsanswer that it has refused and continues to refuseto bargain with the Union.The General Counsel contends that Respondent'sanswer raises no issues other that those fully con-sidered and decided by the Board in the underlyingrepresentation proceeding, that Respondent is seek-ing to relitigate such issues, and that Respondentmakes no claim that its defenses are based on previ-ously unavailable evidence.Our review of the record herein, including therecord in Case 26-RC-5908, discloses that theUnion filed a petition for an election on December14, 1978. After a hearing on January 3, 1979, theRegional Director issued a Decision and Directionof Election, directing an election in a unit of pro-duction and maintenance employees and findingthat the group leaders, alleged by Respondent to be2 249 NLRB 441.328 I-T LIGHTING FIXTURES, DIVISION OF ITT CORPORATIONsupervisors, and by the Union to be employees,should vote subject to challenge.An election was conducted on February 16,1979, in which 175 votes were cast for the Union,and 153 against the Union, with 34 challenged bal-lots, including those of the group leaders, a numbersufficient to affect the results of the election. Re-spondent timely filed objections, alleging, essential-ly, that the group leaders were supervisors whoshould not have been allowed to vote by chal-lenged ballot and whose preelection conduct insupport of the Union interfered with employees'freedom of choice in the election. On February 28,1979, the Regional Director for Region 26 issued anotice of hearing on the challenged ballots and ob-jections to resolve the issues raised by Respond-ent's objections and by the challenged ballots. TheHearing Officer issued his "Report and Recommen-dations on Employer's Objections to the Conductof the Election and to Conduct Affecting the Re-sults of the Election and Challenged Ballots" onApril 23, 1979, in which he recommended, interalia, that the challenges to the ballots of the groupleaders be sustained; that the challenge to the ballotof traffic control clerk Janet Cox be overruled; thatRespondent's objections be overruled; and that acertification of representative issue. On July 10,1979, the Regional Director issued a SupplementalDecision and Certification of Representative inwhich, inter alia, he adopted the Hearing Officer'sfindings that 11 of the group leaders were supervi-sors and that Respondent's objections were withoutmerit; found I ballot void; sustained the challengeto Cox's ballot; and found it unnecessary to resolvethe status of the remaining group leaders as theirballots were no longer determinative.3On August 6, 1979, Respondent filed a requestfor review of the Regional Director's SupplementalDecision and Certification of Representative, alleg-ing, inter alia, that the Regional Director erred indeclaring a ballot void; sustaining the challenge tothe ballot of Cox; overruling Respondent's objec-tions; and failing to find all of the group leaders tobe supervisors. Subsequently, on November 21,1979, the Board granted Respondent's request forreview as to Cox as well as on the eligibility of the20 group leaders on whose status the Regional Di-rector found it unnecessary to pass.Thereafter, on May 9, 1980, the Board issued itsDecision on Review in Case 26-RC-5908 in whichit overruled the challenge to Cox's ballot, andfound that an additional four group leaders weresupervisors within the meaning of Section 2(11) ofthe Act. However, as the unresolved challengedI Thus, the revised tally of ballots shows 175 votes for and 153 againstthe Union, with 21 undeterminative challenged ballots.ballots and the unopened ballots (challenges towhich had been overruled) were not determinativeof the results of the election, the Board affirmedand adopted the Regional Director's Certificationof Representative issued by the Regional Director.In view of the Board's Decision on Review, theUnion, by letter of May 19, 1980, renewed its re-quest to bargain. Respondent replied by letter ofJune 3, 1980, that it was unwilling to bargain ongrounds that the activities of the group leaders hadinterfered with the election. On June 23, 1980, theGeneral Counsel filed a motion entitled "Motion toRe-File Motion to Transfer Case to Board and forSummary Judgment."It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.5On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a Mississippi corporation engaged in themanufacture of lighting fixtures and the operationof a warehouse at its Southaven, Mississippi, facili-ty. In the course and conduct of its business, Re-spondent annually sells and ships from the Southa-' See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).6 In its answer to the complaint, Respondent, in addition to denyingthe commission of any unfair labor practices, denies that the unit allegedin the complaint is appropriate for purposes of collective bargaining, thatthe Union was properly certified as collective-bargaining representativefor the employees in said unit, or that the Union is now the representa-tive of said employees. However, the Board, in its previously referred-toDecision on Review, disposed of these issues and they therefore cannotbe relitigated herein. Teledyne, Landis Machine, 212 NLRB 73, 74, fn. 4(1974). In its answer to the complaint Respondent alleges, inter alia, thatOtto Payonzeck, alleged in the complaint to be plant manager, has thetitle of president and general manager, lighting fixtures division. We findthat Payonzeck's title is immaterial to this proceeding and thus find thatRespondent's allegation in that regard does not raise a litigable issue.329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDven facility products, goods, and materials valuedin excess of $50,000 directly to points outside theState of Mississippi, and purchases and receives atits Southaven, Mississippi, facility products, goods,and materials valued in excess of $50,000 directlyfrom points outside the State of Mississippi.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica, UAW, is a labor organization within themeaning of Section 2(5) of the Act.The Union was certified as the collective-bar-gaining representative of the employees in said uniton July 10, 1979, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about August 6, 1979, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about August 6, 1979, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceAugust 6, 1979, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. ITT Lighting Fixtures, Division of ITT Cor-poration, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW, is a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees, including tool cribattendant, shipping department and warehouse re-ceiving department employees and clerks, tool anddie shop employees, mechanical lab technicians,electrical lab technicians, and quality control labtechnicians, employed at Respondent's Southaven,Mississippi, location, and all employees employedat Respondent's warehouse located on Titan Drivein Memphis, Tennessee, including traffic controlclerks, excluding office clerical employees, engi-neering department employees, technical employ-ees, over-the-road truckdrivers, general foremen,foremen, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since July 10, 1979, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-330 ITT LIGHTING FIXTURES, DIVISION OF ITT CORPORATIONsaid appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about August 6, 1979, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,FIT Lighting Fixtures, Division of ITT Corpora-tion, Southaven, Mississippi, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalUnion, United Automobile, Aerospace, and Agri-cultural Implement Workers of America, UAW, asthe exclusive bargaining representative of its em-ployees in the following appropriate unit:All full-time and regular part-time produc-tion and maintenance employees, includingtool crib attendant, shipping department andwarehouse receiving department employeesand clerks, tool and die shop employees, me-chanical lab technicians, electrical lab tech-nicians and quality control lab technicians,employed at the Respondent's Southaven,Mississippi, location, and all employees em-ployed at the Respondent's warehouse locat-ed on Titan Drive in Memphis, Tennessee,including traffic control clerks, excludingoffice clerical employees, engineering de-partment employees, technical employees,over-the-road truckdrivers, general foremen,foremen, guards and supervisors as definedin the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Southaven, Mississippi, and Mem-phis, Tennessee, facilities copies of the attachednotice marked "Appendix."6Copies of said notice,on forms provided by the Regional Director forRegion 26, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director for Region 26,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National LAbor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Union, United Automobile,Aerospace and Agricultural Implement Work-ers of America, UAW, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees, includingtool crib attendant, shipping department andwarehouse receiving department employeesand clerks, tool and die shop employees, me-chanical lab technicians, electrical lab tech-nicians, and quality control lab technicians,employed by us at our Southaven, Mississip-pi, location, and all employees employed byus at our warehouse located on Titan Drivein Memphis, Tennessee, including trafficcontrol clerks, excluding office clerical em-ployees, engineering department employees,technical employees, over-the-road truck-drivers, general foremen, foremen, guardsand supervisors as defined in the Act.ITT LIGHTING FIXTURES, DIVISIONOF ITT CORPORATION332